March 20, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                 THE CITY OF SOUTH HOUSTON, Appellant

NO. 14-12-01119-CV                          V.

                       SANDRA RODRIGUEZ, Appellee
                     ________________________________



      This cause, an appeal from the trial court’s order denying appellant The City
of South Houston’s plea to the jurisdiction, signed November 27, 2012, was heard
on the transcript of the record. We have inspected the record and find the trial
court erred in denying the plea. We therefore order the trial court’s order
REVERSED and REMAND the cause with instructions for the trial court to
dismiss appellee Sandra Rodriguez’s claims against The City of South Houston.

      We further order that all costs incurred by reason of this appeal be paid by
appellee Sandra Rodriguez.

      We order this decision certified below for observance.